Citation Nr: 9907488	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  94-10 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of a left 
cerebellar stroke.


REPRESENTATION

Appellant represented by:	Robert A. Vinyard, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973.  However, his DD Form 214 noted that he had 
over 6 years of "other service" prior to this period of 
active duty.  Further, the evidence on file shows that the 
veteran served in the Reserves following his discharge from 
active duty until August 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the claim.

This matter was previously before the Board in June 1996, at 
which time it was remanded for additional development.  The 
case has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board has deter-
mined that the RO substantially complied with the directives 
of the June 1996 remand.  Accordingly, a new remand is not 
required under Stegall v. West, 11 Vet. App. 268 (1998).

Personal hearings were conducted before the RO in March 1995, 
and before the undersigned Board Member in January 1999.  
Transcripts of both hearings are of record.


FINDINGS OF FACT

1.  The service medical records show that the veteran was 
treated on numerous occasions for dizziness, which was 
attributed at the time to inner ear problems.

2.  Service medical records dated in July 1971 and March 1972 
make reference to a brain scan showing some haziness in the 
left posterior fossa, and noted that the left lateral sinus 
was not seen.

3.  The veteran had a left cerebellar stroke in April 1992.

4.  The veteran has reported continuity of symptomatology 
regarding his dizziness from his period of active duty to his 
left cerebellar stroke in April 1992.

5.  Private medical opinions are on file which relate the 
veteran's April 1992 stroke to his in-service dizziness.

6.  No competent medical evidence is on file which expressly 
refutes the reasons and bases of the private medical opinions 
for relating the veteran's stroke to his period of active 
service.  


CONCLUSION OF LAW

The veteran's left cerebellar stroke was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  On a July 1970 Report of Medical History, the 
veteran stated that he had never experienced dizziness or 
fainting spells.  The service medical records show that the 
veteran was treated for bilateral ear pain in November 1970.  
The diagnostic impression at that time was otitis media of 
the right ear.  In December 1970, the veteran reported that, 
in addition to ear pain, he had difficulty with light-
headedness and an occasional sense of imbalance on the right.  
The veteran was subsequently treated on numerous occasions 
during service for ear problems and dizziness.  For example, 
he was evaluated in August 1971 for vertigo of undetermined 
etiology.  On a March 1973 Report of Medical History, the 
veteran stated that he had experienced dizziness or fainting 
spells.  With regard to his present health, the veteran 
reported pain in both ears and dizziness at times.

The service medical records also show that a July 1971 brain 
scan revealed no evidence of mass lesion.  However, there was 
a haziness in the left posterior fossa and the left lateral 
sinus was not seen.  The impression was an abnormal left 
posterior fossa.  A March 1972 Memo Routing Slip noted that a 
brain scan showed an abnormal left posterior fossa, of 
undetermined etiology.  Specifically, that the left lateral 
sinus was not seen, and there was haziness in the left 
posterior fossa but no definite mass (cannot rule-out).  A 
brain scan conducted in October 1972 was normal.  

The veteran was granted service connection for otitis media 
and bilateral hearing loss in an October 1973 rating 
decision.  Among other things, it was noted that the service 
medical records showed repetitive episodes of ear infection 
during service with complaints of painful ears which was 
diagnosed as otitis media.

In December 1992, the veteran submitted statements wherein he 
requested that his VA claim be reopened.  He noted that he 
was service-connected for inner ear and hearing loss, and 
that he had had many problems with ear ache, and pain with 
dizziness.  Additionally, he reported that he had a 
cerebellar stroke in April 1992 which affected his balance, 
and that he had the same problems back in 1968 which was 
treated as an inner ear problem.  He stated that his stroke 
was treated as a recurrence of the inner ear problem by the 
VA Medical Center in Salem, Virginia, from April to September 
1992 until an MRI scan revealed that he had had a stroke.  
The veteran emphasized that he had the same symptoms as those 
he experienced during service.  Therefore, he believed the 
problem then was an early manifestation of the stroke he 
subsequently experienced in April 1992.  Hence, he was 
seeking service connection for residuals of the left 
cerebellar stroke.

On file is a statement from S. D. Vernon, M.D., dated in 
November 1992.  Dr. Vernon stated that the veteran was unable 
to work because of left cerebellar stroke, hypertension, and 
vertigo.  Also on file are treatment records from Dr. Vernon 
that cover the period from July to December 1972.  These 
records show that an MRI head scan was performed in July 
1972, with and without contrast.  Among other things, the MRI 
showed signal intensity abnormalities consistent with a focus 
of previous infarction that were present within the 
posterior, inferior aspect of the left cerebellar hemisphere, 
in the distribution of the left pica.  These records also 
note that in April 1992 the veteran had a sudden onset of 
vertigo and headache which an MRI revealed to be a left 
cerebellar stroke.  

In a March 1993 rating decision, the RO denied service 
connection for residuals of a stroke.  The RO noted that 
while the veteran was seen in 1971 with history of vertigo of 
unknown etiology, the service medical records were negative 
for evidence of a stroke or any other condition that could 
have led to a stroke. 

The veteran subsequently furnished additional evidence in 
support of his claim which included duplicate copies of his 
service medical records, medical records that covered the 
period from November 1990 to May 1993, and records concerning 
his claim with the Social Security Administration (SSA).  The 
medical records show that the veteran sought treatment in May 
1992 for unsteadiness which was believed to be associated 
with vertigo.  It was noted that the veteran had recurrent 
episodes of this condition back to 1968, but that this was by 
far the worst episode.  A CT scan was performed of the brain 
with attention to the internal auditory canal.  Diagnostic 
impression was no evidence of acoustic neuroma.  However, 
treatment records dated in July 1992 noted that the MRI 
showed a left cerebellar infarction "(PICA)."

The veteran's Notice of Disagreement to the denial of his 
claim for service connection for residuals of a left 
cerebellar stroke was received in August 1993.  A Statement 
of the Case was issued to the veteran in December 1993, and 
his Substantive Appeal was received in January 1994.  The 
veteran noted that the May to July 1992 treatment records 
from the Salem VAMC stated that he was experiencing a "reoc-
currence of the old problem," until the July 1992 MRI showed 
that he had experienced a stroke.  He stated that a medical 
doctor informed him that if an MRI had been available in 1968 
it would have shown that he had experienced a stroke.  

On file is a statement  from Dr. Vernon, dated in January 
1995, in support of the veteran's claim.  Dr. Vernon noted 
that he had reviewed a copy of a report concerning the 
results of the July 1992 MRI scan, which showed abnormalities 
of a previous cerebral infarction in the posterior and 
inferior aspect of the left cerebral hemisphere.  He also 
noted that it was believed the veteran probably had the cere-
bral infarction (i.e. stroke) in April 1992, at which time 
the veteran suddenly developed difficulty with balance and 
walking while at work.  Dr. Vernon noted that review of the 
veteran's military records showed multiple medical visits and 
evaluations for recurrent dizziness, balance difficulties, 
and tendency to fall toward the right side.  Furthermore, Dr. 
Vernon specifically noted the July 1971 and March 1972 
records which reported that a brain scan had revealed a 
haziness in the left posterior fossa.  Dr. Vernon stated that 
the left posterior fossa of the brain contained the 
cerebellum as its primary occupant and that brain scans were 
notoriously inadequate in visualizing this area.  He noted 
that with the advent of MRI scans it was possible to evaluate 
the posterior fossa with much improved clarity.  It was noted 
that the July 1992 MRI scan showed a stroke in the left 
cerebellar hemisphere, and since the veteran had been having 
episodes of dizziness and imbalance since "1971, one [was] 
suspicious that the stroke may have actually occurred at the 
time instead of 1992."  Further, Dr. Vernon opined that the 
"abnormalities alluded to on a brain scan in 1971 and 1972 
also [gave] some support to this hypothesis."  Also, he 
noted that the veteran had essentially the same symptoms of 
balance disturbance, dizziness, and tendency to fall 
episodically since 1971, but, unfortunately, these symptoms 
were now more constant rather than episodic.

A personal hearing was conducted before the RO in March 1995.  
At that time, the veteran testified that he never had 
anything that he would regard as a stroke or an injury to his 
head prior to his military service, and that he did not 
knowingly have an accident or injury that was shown to be a 
stroke during service.  However, he testified that he did 
have symptoms during service which he now believed were that 
of a stroke.  Specifically, he experienced dizziness and loss 
of balance, as well as problems with his left hand and arm 
going numb.  He testified that during service these problems 
were believed to be the result of an inner ear infection.  
Further, the veteran testified that he continued to 
experience these symptoms after his discharge from service, 
and that he continued to seek medical treatment.  The veteran 
also noted Dr. Vernon's statement which related his stroke to 
the in-service problems of dizziness.  He testified that, to 
his knowledge, Dr. Vernon reviewed all of his service medical 
records prior to issuing this statement.  Also, he testified 
that Dr. Vernon stated that the stroke was not shown during 
service because the previous tests and CAT scans did not show 
the brain thoroughly enough.  

Following the hearing, a statement, dated in April 1995, was 
submitted by K. M. Ward, M.D., in support of the veteran's 
claim.  It was noted that Dr. Ward reviewed the veteran's 
records at the veteran's request.  Among other things, Dr. 
Ward noted the July 1992 MRI, as well as the information 
contained in Dr. Vernon's January 1995 statement.  Dr. Ward 
also noted that the veteran reported that he underwent 
extensive investigation in the 1970's, and that these 
investigations "couldn't find out what it was and put it 
down to inner ear."  The veteran had undergone 
"vestibular" testing in April 1995, which revealed Grade II 
right spontaneous nystagmus, which Dr. Ward stated was 
generally felt to indicate a central (brain) disorder other 
than peripheral component (inner ear) pathology.  With no 
evidence of a peripheral component (inner ear) and the 
history of problem dating to 1971 at which time the brain 
scan was abnormal, Dr. Ward reported that "one [was] 
suspicious that the stroke may actually have occurred at that 
time instead of 1992."

The RO confirmed and continued the denial of the veteran's 
claim in an April 1995 Hearing Officer's Decision, and a June 
1995 Supplemental Statement of the Case.  The RO noted that 
the veteran had several neurological examinations during 
service, all of which were normal.  Also, it was clearly 
stated by an examiner in November 1972 that he believed the 
veteran's problems were due to an inner ear pathology.  It 
was noted that there were adequate clinical records to show 
objective findings of dysfunction involving the ears.  With 
respect to the medical opinions submitted by Dr. Vernon and 
Dr. Ward, it was noted that Dr. Vernon's statement only 
referred to the service medical records of July 1971 and 
March 1972.  Additionally, the statement primarily dealt with 
history of the veteran's conditions.  The RO noted that Dr. 
Vernon stated that since the veteran had episodes of 
dizziness and imbalance since 1971, one was "suspicious" 
that the stroke may have actually occurred at that time.  The 
RO held that this was not considered to be a firm diagnosis 
or medical opinion, and noted Dr. Vernon's use of the term 
hypothesis.  Moreover, the RO found that it was interesting 
that Dr. Vernon did not make any reference to the normal 
brain scan of October 1972 and the normal neurological 
examinations.  Therefore, Dr. Vernon's January 1995 statement 
was not considered to be a firm medical opinion and was not 
considered to be based on review of all the evidence of 
record.  The RO found that the same conclusions were drawn 
from Dr. Ward's April 1995 statement.  Overall, the RO 
concluded that despite the veteran's contentions that he had 
a stroke during service, there was no medical diagnosis of 
any stroke during service, no findings of any verifiable 
abnormality to indicate the presence of a stroke, and no 
evidence of continuity of a stroke from service to the 
present time.

On file are VA medical records from April 1995 which noted 
the veteran's current medications, but made no pertinent 
findings regarding his left cerebellar stroke.

Also on file is a statement, dated in May 1995, from E. K. 
Wilson, M.D., in support of the veteran's claim.  Dr. Wilson 
noted that he had recently evaluated the veteran.  It was 
also noted that the veteran had a history of hypertension, 
among other things.  Additionally, Dr. Wilson noted that the 
veteran reported he began having problems in 1968 when he was 
worked up while still in the service for inner ear problems.  
Further, there was a brain scan at that time that suggested 
poor perfusion to the base of the brain, probably by 
description cerebellum.  It was noted that he continued to 
experience occasional episodes of dizziness since his 
discharge from service, and that he never felt completely 
normal.  The veteran reported that he experienced severe 
episodes of vertigo in 1992, while he was at work, and that 
he was evaluated at the VA Hospital.  It was also noted that 
he had been evaluated for inner ear disturbances also.  The 
veteran also continued to have intermittent diplopia, 
unsteadiness in his feet, and was evaluated by Dr. Vernon and 
a Dr. Neal.  The work-up suggested multiple old strokes 
including brainstem infarctions thought to be related to the 
initial event in the 1960's while the veteran was being 
evaluated for inner ear disturbance.  Dr. Wilson noted the 
findings of his examination of the veteran, and the fact that 
he had a copy of the July 1971 brain scan report.  Based on 
the foregoing, Dr. Wilson found that the veteran had a 
clinical examination and history that were compatible with a 
cerebellar dysfunction, and that the most recent MRI did show 
a cerebellar infarction.  Dr. Wilson opined that it was 
probable that this event occurred in the late 1960's, and was 
the event that also caused the abnormal isotope brain scan in 
1971 and the abnormal MRI scan presently.

In a June 1995 rating decision and concurrent Supplemental 
Statement of the Case, the RO confirmed and continued the 
previous denial of service connection for a stroke.  The RO 
found that it was clear that Dr. Wilson did not have access 
to the normal brain scan in 1972 or to other medical records, 
including the in-service ENT and numerous normal neurological 
examinations.  Therefore, the RO concluded that Dr. Wilson's 
statement could not be considered a firm medical opinion 
based on all the medical evidence. 

The case came before the Board in June 1996.  At that time, 
the Board noted that the veteran had not undergone a VA 
examination.  It was also noted that the veteran had recently 
changed representatives from a veterans service organization 
to a private attorney, and that the attorney should be 
afforded an opportunity to review the claims folder.  
Accordingly the Board remanded the case for the RO to obtain 
all medical records referable to the veteran since May 1995, 
as well as records from the SSA pertinent to the veteran's 
claim for Social Security disability benefits.  Further, the 
RO was to schedule the veteran for a VA examination to 
determine the nature and severity of the residuals of the 
left cerebellar stroke.  On the basis of a thorough review of 
the file and examination findings, the examiner was to 
express an opinion as to the etiology of the veteran's 1992 
stroke.  Also, the veteran's attorney was to be provided with 
an opportunity to review the claims folder and present any 
additional evidence and arguments on behalf of the veteran.

Following the Board's remand, the RO sent a development 
letter to the veteran in July 1996.  In response, the veteran 
submitted various VA Forms 21-4142, Authorization and Consent 
to Release Information to VA.  The veteran identified medical 
treatment from Dr. R Neal, Dr. Vernon, and the Salem VAMC.  
The RO subsequently sent correspondence to both Dr. Neal and 
Dr. Vernon in September 1996.

Dr. Vernon responded that he had no medical records on file 
for the veteran for the period from May 1995 to the present.

Dr. Neal submitted medical records that covered the period 
from October 1979 to June 1981, and March 1995.  In June 1981 
the veteran complained of dizziness, among other things, for 
which he was treated with medication.  He was seen in March 
1995 with complaints of black out spells.  Dr. Neal noted 
that Dr. Vernon believed the veteran had had a stroke back 
years ago, and that the veteran wanted a second opinion.  
However, Dr. Neal believed the veteran should see a 
neurologist about receiving a second opinion.

Medical records were also obtained from the Salem VAMC that 
covered the period from April 1995 to December 1996.  It was 
noted in the veteran's medical history that he had problems 
with dizziness/objective vertigo since October 1968, and that 
he had had a stroke in April 1992.  These records show the 
veteran was still have problems with balance in December 
1996.

A VA diseases/injuries of the brain examination was accorded 
to the veteran in August 1996.  The examiner summarized the 
veteran's military and medical history, including the fact 
that he started to have trouble with dizziness while in 
service, as well as the April 1992 stroke.  It was noted that 
the veteran continued to experience dizzy spells, and that he 
had to use a cane for stability to prevent falls.  Following 
examination, the examiner found that the veteran's symptoms 
were certainly consistent with previous cerebellar or 
possibly combined cerebellar/brainstem cerebrovascular 
accident on the left and history was also consistent with 
recurrent vertigo of possible peripheral origin.  With regard 
to the issue of etiology, the examiner noted that he had no 
records available, which made the issue a little bit 
difficult.  The examiner found that the veteran's history of 
recurrent vertigo without other symptoms certainly was 
consistent with labyrinthitis historically.  His episode in 
1992 was different in that he complained of dysfunction in 
the left upper extremity with coordination along with the 
vertigo which could be consistent with cerebellar or possibly 
combined cerebellar brainstem infarct.  Since that time, he 
had had recurrent episodes of feeling vertiginous and 
imbalance when he looked up or rotated rapidly which the 
examiner thought was more suggestive of positional vertigo 
which would be atypical for cerebrovascular accident.  The 
examiner opined that there was a good chance that the veteran 
had cerebellar or cerebellar brainstem cerebrovascular 
accident on the left, but he may also have had a history of 
intermittent vertigo that was peripheral in origin and now he 
had a combination of both.  However, the examiner noted that 
he would need to review all of the veteran's other tests 
before making a final determination.

An addendum was promulgated by the VA examiner in September 
1996.  The examiner noted that he had received and reviewed 
the MRI scan done on the veteran in 1992.  The examiner found 
that the results of the MRI were consistent with the veteran 
having had symptoms involving the cerebellum as well as the 
brain stem.  Since that time the veteran continued to have 
symptoms of dizziness and imbalance that occurred primarily 
with position change, with looking up or looking about.  The 
examiner found that this was consistent with positional 
vertigo and would not be consistent with recurrent vertebral 
basilar type symptoms or recurrent strokes.  Further, the 
examiner though the veteran had had a static stroke which had 
left him with some permanent deficits.  However, the examiner 
found that his symptoms prior to the stroke were a little bit 
more difficult to be certain about.  The examiner opined that 
he certainly could have been having some vertebral basilar 
insufficiency and he could have also been having some 
intermittent peripheral vertigo.  It was noted that there 
were many times that patients could have both of these 
conditions and there was probably no way to sort out exactly 
which were occurring at different times.  Overall, the 
examiner believed that the veteran did have evidence for 
continuing peripheral dysfunction as well as persistent 
deficits related to his cerebellar cerebrovascular accident.  
The examiner did not believe that any other testing would be 
of assistance in sorting this issue out.

On file is a copy of the July 1993 Notice of Decision from 
the SSA which found that the veteran met the disability 
insured status requirements for the April 1992 stroke.  Among 
other things, it was found that the medical evidence 
established that the veteran had severe impairments relating 
to the residuals of a cerebrovascular accident.  The records 
received from the SSA also included various medical records 
which showed that the veteran had a history of 
dizziness/vertigo, and that he had a left cerebellar stroke 
in April 1992.  

A new addendum to the VA diseases/injuries of the brain 
examination was promulgated by the VA examiner in April 1997.  
The examiner noted that the veteran was initially seen 
without his claims file, but later his claims file was 
reviewed as well as the outside MRI scans.  It was also noted 
that an addendum was previously attached to the examination 
report in September 1996.  The examiner stated that it 
appeared as if the veteran had had a left inferior cerebellar 
artery infarct that left him with his symptoms and findings 
related to the stroke.  This was due to a thrombotic stroke 
in the distribution of the inferior cerebellar artery on the 
left.  The examiner noted that it was not felt that exposure 
to Agent Orange was associated with this infarction.  It was 
further noted that the question was asked whether or not his 
current stroke in 1992 could have been caused or related to 
symptoms in service.  Specifically, the veteran had recurrent 
symptoms of dizziness.  The examiner also noted that it was 
now felt that the veteran had a stable cerebellar infarction 
and that he also had symptoms of a recurrent vertigo that 
were peripheral in origin and not related to the stroke 
itself.  The examiner opined that the majority of the in-
service symptoms were related to the peripheral dysfunction 
that were similar to those symptoms which he was now having 
which were peripheral in origin and were related to recurrent 
vertigo.  It was noted that the infarction was completed, and 
that the veteran did have deficits related to this of 
cerebellar type, but these would not produce the recurrent 
vertiginous symptoms since the veteran was not having recur-
rent vertebral basilar disease.  Furthermore, the examiner 
noted that it would be impossible to definitely know if the 
veteran in-service symptoms were impending stroke symptoms, 
and, thus, ("he was evaluated at that time and specific 
testing had been done at that time.")  The examiner stated 
that his impression, after looking at the veteran's 
symptomatology and the records, was that it was peripheral, 
as stated above, and not impending stroke symptoms.  Further, 
the examiner opined that the 1992 stroke was a separate 
condition.

In a March 1998 rating decision and concurrent Supplemental 
Statement of the Case, the RO confirmed and continued the 
denial of service connection for the residuals of the left 
cerebellar stroke.  The RO cited the findings of the VA dis-
ease/injuries of the brain examination, and concluded in 
light of these opinions that there was no causative 
relationship which could be found between the veteran's 
stroke in 1992 and his active military service or exposure to 
Agent Orange.

A personal hearing before the undersigned Board Member was 
accorded to the veteran in January 1999.  At that hearing, 
the veteran testified about his in-service dizziness, his 
post-service continuity of symptomatology, and the 
circumstances surrounding his 1992 stroke.  It was emphasized 
that the opinions submitted by Dr. Vernon, Dr. Ward, and Dr. 
Wilson, supported the conclusion that the veteran's 1992 
stroke was related to his in-service dizziness.


Legal Criteria.  Service connection may be established for 
disability resulting from injury or disease incurred in 
service, or for a preexisting injury or disease that was 
aggravated by service, or for certain diseases that were 
initially manifested, generally to a compensable degree of 10 
percent or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 11 31, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307 (1998).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
symptomatology that is not inherently incredible or beyond 
the competence of a lay person to observe.  Savage, supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  In the instant case, the veteran has submitted a 
well-grounded claim of entitlement to service connection for 
residuals of a left cerebellar stroke.  The service medical 
records show that the veteran was treated on numerous 
occasions for dizziness; the medical evidence shows that the 
veteran had a left cerebellar stroke in April 1992; and the 
opinions of Dr. Vernon, Dr. Ward, and Dr. Wilson, provide the 
requisite medical nexus between the veteran's stroke and his 
in-service dizziness problems.  Caluza, 7 Vet. App. at 506.

In determining that the veteran's claim is well-grounded, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once 
the claim is found to be well-grounded, the presumption that 
it is credible and entitled to full weight no longer applies.  
In the adjudication that follows, the Board must determine, 
as a question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.  

The Board must account for the evidence which it finds to be 
persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its 
rejection of any such evidence.  See Struck v. Brown, 9 Vet. 
App. 145, 152 (1996); Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); Gabrielson v. Brown, 7 Vet.App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet.App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet.App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet.App. 164, 169 (1991).  The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character.  An expressed recognition of the difficulties of 
remembering specific dates or events that happened long ago 
would also be pertinent.  Although credibility is often 
determined by the demeanor of a witness, a document may also 
be credible evidence.  The Court in Savage noted that in a 
merits context the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage at 
496.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has held that the Board 
cannot base its decisions on its own unsubstantiated medical 
conclusion, but must support any medical conclusions through 
citation to independent medical evidence in the record or to 
citation of learned treatises.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Id.

In the instant case, the Board finds that there is no 
competent medical evidence on file which expressly refutes 
the reasons and bases of the private medical opinions for 
relating the veteran's stroke to his period of active 
service.  The Board notes that the VA examiner opined that 
the veteran's in-service dizziness was vertigo in that it was 
peripheral in nature, that this dizziness was not impending 
stroke symptoms, and that the 1992 stroke was a separate 
condition.  However, the examiner stated in the September 
1996 addendum that the veteran certainly could have been 
having some vertebral basilar insufficiency and he could have 
also been having some intermittent peripheral vertigo.  The 
examiner also noted that there were many times that patients 
could have both of these conditions and there was probably no 
way to sort out exactly which were occurring at different 
times.  Moreover, in the April 1997 addendum the examiner 
noted that it would be impossible to definitely know if the 
veteran's in-service symptoms were impending stroke symptoms.  
These statements show that the examiner acknowledged that it 
was still possible that the veteran's stroke was related to 
his in-service symptoms of dizziness.

The Board notes that the RO concluded that the opinions of 
Dr. Vernon, Dr. Ward, and Dr. Wilson were not based on a 
complete review of the veteran's service medical records as 
there was no mention of the normal brain scan in October 
1972, among other things.  However, the fact that these 
private physicians did not note these records does not prove 
that their opinions were not based upon a complete review of 
the records.  This is especially true of the October 1972 
brain scan given Dr. Vernon's comments about the inadequacies 
of such scans.  Further, the Board notes that Dr. Vernon 
stated he had reviewed the veteran's records, and the veteran 
testified under oath at the March 1995 personal hearing that, 
to his knowledge, Dr. Vernon reviewed all of the service 
medical records prior to issuing his January 1995 opinion.  
Moreover, the fact that the October 1972 brain scan was 
normal does not change the fact that the July 1991 and March 
1972 records show that on a previous brain scan there was 
haziness in the left posterior fossa. 

In Alemany v. Brown, 9 Vet.App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 
38 U.S.C. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

In view of the benefit of the doubt doctrine and the fact 
that no competent medical evidence refutes the reasons and 
bases for the private medical opinions which relate the 
veteran's left cerebellar stroke to his in-service dizziness, 
the Board concludes that the evidence supports a grant of 
service connection in the instant case.


ORDER

Entitlement to service connection for residuals of a left 
cerebellar stroke is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 
- 3 -


- 1 -


